Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ng et al (US Pub. No. 2004/0047028) teaches a method of rearrangement of optical amplifiers in a fiber-upgraded elastic optical network:
attempting to traverse through the amplifiers on the upgraded link through a redundancy removal process to remove redundant optical amplifiers (see paragraph [0034]; “…eliminating the amplifier location results in the network…”).
Bennett et al (US Pub. No. 2017/0206292) teaches multiple design alternatives incorporating the component (such as amplifier) in different configurations and/or at different locations (see paragraph [0015]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
attempting to traverse through the amplifiers on the upgraded link through a redundancy removal process to remove redundant EDFAs from the upgraded link and calculating the cost CRR saved by the redundancy removal process;
attempting to rearrange the amplifiers on the upgraded link through a full rearrangement process to rearrange all the EDFAs on the upgraded link, and calculating the cost CFR saved by the full rearrangement process;
comparing the cost CRR saved by the redundancy removal process with the cost CFR saved by the full rearrangement process on the upgraded link and selecting a process that saved more costs as the method of rearrangement of optical amplifiers on the upgraded link; and
repeating the above steps to perform rearrangement of optical amplifiers on all the upgraded links sequentially and finish rearrangement for all the upgraded links.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rappaport et al (US Pub. No. 2004/0143428) is cited to show method for automated placement or configuration of equipment for obtaining desired network performance objectives.
Bathula et al (2020/0028608) is cited to show routing and regenerator planning in a carrier’s core reconfigurable optical network.
Peterson et al (US Pub. No. 2012/0123815) is cited to show wavelength regenerator placement in a network.
Patel et al (US Pub. No. 2013/0089323) is cited to show optical wavelength regenerator placement in optical WDM networks.
Kit Leung (US Pub. No. 2010/0040365) is cited to show method for planning network configuration in an optical network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637